Citation Nr: 0416404	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-22 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly pension based on the need for 
the aid and attendance of another person or on account of 
being housebound.  




REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied entitlement to special 
monthly pension.  

Although the veteran initially requested a hearing before the 
Board in Washington, D.C., he failed to report for his 
hearing scheduled in January 2004.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran has been rated permanently and totally 
disabled for pension purposes since December 1975.  

3.  The veteran's current principal disabilities are status 
post T11-12 laminectomy with excision of the T12 nerve root 
and tumor, rated 60 percent disabling; open reduction and 
internal fixation of the tibia, rated 30 percent disabling; 
open reduction and internal fixation of the tibia, rated 30 
percent disabling; and a lung disorder, blindness in the left 
eye due to injury, benign prostatic hypertrophy, and left 
inguinal hernia, each rated noncompensably disabling.  The 
combined non-service-connected evaluation is 90 percent.  

4.  The veteran is so nearly helpless as to need the regular 
aid and attendance of another person to protect him from the 
dangers inherent in his daily environment and to perform a 
significant portion of the activities of daily living.  


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for the regular aid and attendance of another person have 
been met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. 
§§ 3.351, 3.352 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that by RO correspondence, the rating 
decision, and the statement of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and a VA examination has been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  

Although the Court in Pelegrini indicated that the VCAA and 
its implementing regulations require that VA request that the 
claimant provide any evidence in his or her possession that 
pertained to the claim, a VA General Counsel Precedent 
Opinion rendered in February 2004 held that 38 U.S.C. § 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The veteran primarily contends that he requires the aid and 
attendance of another person to help him with the activities 
of daily living, especially in light of the residual severity 
of the fractures of his legs.  

Where an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of pension is payable.  
38 U.S.C.A. § 1521(d).  The law and regulations provide that, 
for pension purposes, a person shall be considered to be in 
need of regular aid and attendance if such person is (1) a 
patient in a nursing home because of mental or physical 
incapacity; or (2) helpless or blind, or so nearly helpless 
or blind, as to need the regular aid and attendance of 
another person.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.  
Under 38 C.F.R. § 3.351(c)(1), a veteran is blind or so 
nearly blind as to need aid and attendance when he or she has 
corrected visual acuity of 5/200 or less in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less.  Under 38 C.F.R. § 3.351(c)(3), a veteran will be 
considered in need of regular aid and attendance if he or she 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: Inability of the claimant to 
dress or undress himself or herself or to keep himself or 
herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back 
etc.); inability of the claimant to feed himself or herself 
through loss of coordination of the upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
claimant is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).  

The record shows that the veteran has been rated permanently 
and totally disabled for pension purposes since December 
1975.  His current disabilities include status post T11-12 
laminectomy with excision of the T12 nerve root and tumor, 
rated 60 percent disabling; open reduction and internal 
fixation of the tibia, rated 30 percent disabling; open 
reduction and internal fixation of the tibia, rated 30 
percent disabling; and a lung disorder, blindness in the left 
eye due to injury, benign prostatic hypertrophy, and left 
inguinal hernia, each rated noncompensably disabling.  The 
combined non-service-connected evaluation is 90 percent.  

The record further shows that the veteran was involved in an 
accident in February 2002 when he was pinned between two 
motor vehicles rolling together resulting in fractures of 
both of his proximal tibias for which he underwent surgery at 
a private hospital.  He was transferred to a VA facility in 
February 2002 and underwent rehabilitation for his orthopedic 
injuries.  It was reported that he lived alone in a remote 
community with only his granddaughter nearby.  However, she 
was preoccupied with caring for a sick child.  When the 
veteran was discharged from the hospital in May 2002, the 
diagnoses included debility secondary to the leg fractures.  
The plan was to transfer him to another VA facility for 
continued rehabilitation.  

When he was examined by VA in August 2002, the veteran 
reported that prior to the accident, he was fully ambulatory.  
He said that he was not housebound and liked to leave his 
home.  He had increased fatigability of his lower extremities 
and, since the accident, had required assistance with the 
heavier housekeeping activities.  He was blind in the left 
eye because of enucleation of the eyeball, but it was 
reported that he had relatively fair vision in the right eye.  
The examiner stated that funduscopic examination of the right 
eye was difficult and that he suspected a cataract.  The 
veteran was not bedridden.  The examiner further noted that 
although the veteran was in no acute distress, he had very 
slow, steady, guarded ambulation and appeared to be 
uncomfortable.  He had an 11-centimeter surgical scar on the 
left medial anterior pretibial area.  There was a medial 
anterior 17-centimeter incision on the right with tissue loss 
and a depressed scar area of about 4 by 3 centimeters toward 
the top of the incision.  Although the veteran felt able to 
protect himself from the hazards of his daily environment, he 
was dependent on the use of a wheelchair for long distances 
and a walker for short distances.  He had a limited tolerance 
and a limited endurance for prolonged standing or sitting.  
Since the accident, his typical day involved watching 
television.  He had full continence of bowel and bladder.  He 
denied any dizziness and had no memory deficits.  Although he 
was able to travel outside the home, he required a driver.  

The veteran, who had a history of episodic depression 
following each of his four marriages, was unkempt.  His skin 
was unkempt, he had very long fingernails, and he had obvious 
body odor.  He was edentulous.  The lungs had rhonchi that 
were intermittent on the left lower lobe posteriorly, and he 
had decreased breath sounds bilaterally.  He had a 65-pack-
year smoking history.  The heart had "muffled" heart tones 
but was otherwise clinically unremarkable.  The examiner 
noted on examination of the extremities that the veteran had 
limited flexion and a very rigid gait.  He had 2+ edema of 
the pretibial and ankle areas bilaterally.  The veteran had 
difficulty differentiating between dull and sharp sensation 
from the mid-calf to the tip of the toes bilaterally.  The 
movement of the right toes in flexion or extension was only 
slightly noticeable.  The movement of the left toes was 
slightly improved, although barely noticeable in the great 
toe.  Toes 2 through 5 on the left had limited flexion.  He 
had obvious foot drop on the right and 10 degrees of 
dorsiflexion on the left.  He had an 11-centimeter surgical 
scar on the lower thoracic upper lumbar area.  The diagnoses 
were status post open reduction and internal fixation of the 
tibias, status post tumor excision on the spinal area 
resulting in right foot drop, benign prostatic hypertrophy, 
and tobacco abuse.  

The examiner commented that as a result of the tibial 
fractures, the veteran had great difficulty with ambulation.  
He had "consistent" pain and edema of both lower 
extremities.  However, he had good range of motion and 
strength of the upper extremities.  He was able to feed, 
shave, and dress himself, but he required minimal assistance 
with other activities of daily living and required assistance 
to put on his socks and sometimes his shoes.  The examiner 
noted that although the veteran was ambulatory with a walker, 
he was restricted to the amount of distance he could ambulate 
with the walker.  He had a wheelchair for traveling longer 
distances.  The examiner concluded that the veteran required 
assistance with activities such as cooking, housekeeping, 
transportation, "and safety issues."  

The examiner's findings in August 2002 with respect to 
whether the veteran requires the aid and attendance of 
another are somewhat conflicting.  The examiner initially 
suggested that any such need was minimal but went on to 
indicate that the need was somewhat more urgent and included 
"safety issues."  It is apparent from the evidence that the 
veteran's ability to ambulate in an emergency is 
significantly limited.  Although the examiner found that he 
could feed, shave and dress himself, he also indicated that 
he could not cook for himself, perform heavier housekeeping 
tasks, or drive.  

After a careful and sympathetic review of the record, the 
Board concludes that the veteran is so nearly helpless as to 
need the regular aid and attendance of another person to 
protect him from the dangers inherent in his daily 
environment and to perform a significant portion of the 
activities of daily living.  He thus warrants a grant of 
special monthly pension at the aid and attendance rate.  To 
the extent that this finding is accompanied by any doubt, it 
is resolved in the veteran's favor.  See 38 U.S.C.A. § 
5107(b).  

As aid and attendance is the greater benefit, the claim for 
special monthly pension at the housebound rate is moot.  


ORDER

Special monthly pension at the aid and attendance rate is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



